     Case 2:17-cv-00079-JAD-GWF Document 37 Filed 10/12/18 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Christopher A.J. Swift, Esq.
 2   Nevada Bar No. 11731
     Lindsay D. Robbins, Esq.
 3   Nevada Bar No. 13474
     7785 W. Sahara Ave., Suite 200
 4   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 5   lrobbins@wrightlegal.net
     Attorneys for Plaintiff/Counter-Defendant, U.S. Bank National Association, as Trustee for GSAA
 6   Home Equity Trust 2006-20, Asset-Backed Certificates, Series 2006-20
 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
     U.S. BANK NATIONAL ASSOCIATION, AS               Case No.: 2:17-cv-00079-JAD-GWF
10   TRUSTEE FOR GSAA HOME EQUITY
     TRUST 2006-20, ASSET-BACKED
11   CERTIFICATES, SERIES 2006-20,                    STIPULATION AND ORDER TO
                                                      DISMISS U.S. BANK’S CLAIMS
12                 Plaintiff,                         AGAINST TRIAL RIDGE COMMUNITY
13                                                    ASSOCIATION WITH PREJUDICE
            vs.
14   SFR INVESTMENTS POOL 1, LLC; and
     TRAIL RIDGE COMMUNITY
15   ASSOCIATION,                                               ECF No. 37
16
                   Defendants.
17
     SFR INVESTMENTS POOL 1, LLC, a Nevada
18   limited liability company,
19
                   Counter/Cross Claimant,
20
            vs.
21
22   U.S. BANK NATIONAL ASSOCIATION, AS
     TRUSTEE FOR GSAA HOME EQUITY
23   TRUST 2006-20, ASSET-BACKED
     CERTIFICATES, SERIES 2006-20;
24
     MORTGAGE ELECTRONIC
25   REGISTRATION SYSTEMS, INC., AS
     NOMINEE FOR HOME123 CORPORATION;
26   DANIEL PALACIOS, an individual,
27
                 Counter/Cross-Defendants.
28   ______________________________________


                                                 Page 1
     Case 2:17-cv-00079-JAD-GWF Document 37 Filed 10/12/18 Page 2 of 2




 1          COMES NOW Plaintiff/Counterdefendant, U.S. Bank National Association, as Trustee,
 2   for GSAA Home Equity Trust 2006-20, Asset-Backed Certificates, Series 2006-20 (hereinafter
 3   “U.S. Bank”) and Defendant, Trial Ridge Community Association (hereinafter “Trial Ridge”),
 4   by and through their undersigned and respective counsel of record, and hereby stipulate as
 5   follows:
 6          IT IS HEREBY STIPULATED AND AGREED that any and all claims against Trial
 7   Ridge by U.S. Bank are hereby dismissed with prejudice.
 8          IT IS FURTHER STIPULATED AND AGREED that that each party shall bear its
 9   own fees and costs incurred in this action.
10
     DATED this 12th day of October, 2018.           DATED this 12th day of October, 2018.
11
12   WRIGHT, FINLAY & ZAK, LLP                       BOYACK ORME & ANTHONY

13   /s/ Lindsay D. Robbins, Esq.                    /s/ Christopher B. Anthony, Esq.
     Lindsay D. Robbins, Esq.                        Christopher B. Anthony, Esq.
14
     Attorneys for Plaintiff                         Attorneys for Trail Ridge Community
15                                                   Association

16
17
18                                                 ORDER
19       Based  on SO
             IT IS the ORDERED.
                       stipulation between plaintiff and defendant Trail Ridge Community
20   Association [ECF No. 37], which I construe as a joint motion under Local Rule 7-1(c) because
     it was signed by fewer than all the parties or their attorneys, and with good cause appearing, IT
                                                             ___________________________________
21   IS HEREBY ORDERED that ALL CLAIMS AGAINST                    Trail
                                                             UNITED      Ridge Community
                                                                       STATES   MAGISTRATE JUDGE
     Association are DISMISSED with prejudice, each party to bear its own fees and costs.
22
                                                            DATED this ___ day of October, 2018.
23
                                                    _________________________________
                                                              ____________ _ _________ _
24                                                  U.S. District   Judge
                                                             rictt JJu
                                                                     udg   Jennifer
                                                                       dge Jenn i err A. Dorsey
                                                                              nif
     Respectfully Submitted by:
25                                                  Dated: October 15, 2018
     WRIGHT, FINLAY & ZAK, LLP
26
27   /s/ Lindsay D. Robbins, Esq.
     Lindsay D. Robbins, Esq.
28   Attorneys for Plaintiff


                                                   Page 2
